Citation Nr: 0110483	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The service department has verified the veteran's active 
military service from February 1944 to December 1946.  He was 
a prisoner of war (POW) of the German government from April 
1944 to April 1945.  The veteran died in April 1999.  The 
appellant is the veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The RO initially considered 
and denied the appellant's claim in May 1999.  It was 
reviewed again in October 1999 and denied as not well 
grounded.  The statement of the case issued in January 2000 
advised her of the basis for the determination that the claim 
was not well grounded.  

The record shows that the RO in October 1999 denied 
entitlement to death compensation provided under 38 U.S.C.A. 
§ 1318 (West 1991).  The appellant was notified of the 
determination in November 1999 and did not appeal the 
decision.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At his death, the veteran was service connected for major 
depressive disorder with post-traumatic stress disorder 
(PTSD) rated 70 percent, irritable bowel syndrome rated 10 
percent, and malnutrition rated 0 percent.  The combined 
rating was 70 percent.  The certified cause of death was 
arteriosclerotic cerebrovascular disease.

In a May 1995 letter, TWK, MD, said that a review of the 
veteran's current health problems revealed the following 
conditions are directly related to his incarceration: 
cerebrovascular accident with resulting paralysis and related 
problems, post-traumatic arthritis of the arms, shoulders and 
knees, generalized anxiety disorder and irritable bowel 
syndrome.  Dr. K said that all of these problems are part of 
his post-traumatic (mental and physical) stress syndrome.

A VA examiner early in 1994 concluded that the veteran's 
depression, PTSD and malnutrition were directly related to 
his POW experience and that a right hemisphere stroke with 
left hemiparesis had occurred as a civilian.  The physician 
said that the veteran was totally disabled and needed aid and 
attendance, and if the depression, PTSD and malnutrition were 
not significant to allow compensation, that he should be 
considered for aid and attendance, which he needed.

RBL, MD, wrote in June 1999 that the veteran suffered a 
devastating cerebrovascular accident in 1992 with profound 
left hemiparesis, difficulty swallowing and recurrent 
episodes of aspiration.  The physician said the veteran 
eventually required a gastrostomy tube for feeding, and an 
infection at the tube site contributed to his demise.  The 
physician said there was no question that the stroke and the 
sequelae contributed to his death.

Dr. RBL wrote in June 1999 that the veteran suffered from 
severe PTSD that stemmed from his POW incarceration.  Dr. RBL 
opined that the cerebrovascular accident led to increasing 
difficulty with feeding and nutrition as well as a marked 
decreased level of function.  

Dr. RBL said that the chronic anxiety stemmed from his POW 
experiences, and that accordingly, there should be a direct 
link between his clinical course and his previous POW 
experience.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  



However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
record includes two medical opinions that are favorable to 
the appellant's claim that were obtained after the 1993 VA 
examination and opinion.  

The statement from Dr. TWK and the June 1999 statement from 
Dr. RBL read liberally, appear to implicate the veteran's 
service-connected disabilities in the cause of death.  The 
Board believes that the RO should obtain relevant treatment 
records and a medical opinion to provide a record that would 
allow for an informed determination of the issue on appeal in 
light of the adjudication principles established in Lathan v. 
Brown, 7 Vet. App. 359 (1995) and as contemplated in the 
VCAA. 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
appellant at her correct address and once 
again request that she provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment received by the 
veteran for his disabilities.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Thereafter, the claims file should be 
referred to an appropriate medical 
specialist for review.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
medical specialist prior and pursuant to 
conduction and completion of the 
requested review.  The medical specialist 
must annotate the report that the claims 
file was in fact made available for 
review in conjunction with the review.  



The medical specialist should be 
requested to review the claims file and 
provide an opinion as to the cause of the 
veteran's death and the degree of 
probability that service-connected 
disabilities constituted a material 
factor eventuating in the veteran's 
death.  

The medical specialist should also 
address the following questions unless 
rendered moot: (1) Were there 
"debilitating effects" due to service-
connected disability that made the 
veteran "materially less capable" of 
resisting the effects of his fatal 
disease process, (2) or did his service-
connected disabilities constitute a 
"material influence in accelerating 
death," and (3) was a service-connected 
disability(ies) a contributory cause of 
death under 38 C.F.R. § 3.312(c)?  

The medical specialist should be asked to 
express, in percentage terms, if 
possible, the probability, if any, that a 
service-connected disability(ies) caused 
or contributed to death.  The medical 
specialist should provide a rationale for 
all opinions and conclusions expressed.  
Any consultations with other 
specialist(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
consideration of Lathan v. Brown, 7 Vet. 
App. 359 (1995).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSPC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence taken and applicable law 
and regulations considered pertinent to the issue currently 
on appeal.  A reasonable period of time for a response should 
be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

